Citation Nr: 0909590	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran was previously denied service connection for a 
back disability in a September 1967 rating decision.  The 
Veteran later sought to reopen the claim in March 1991 but 
was denied in a May 1992 rating decision for failure to 
present new and material evidence.  Likewise, the Veteran 
attempted to reopen his claim in December 1993 and was again 
denied in July 1994 for failure to present new and material 
evidence.  In a September 1997, the Board declined to reopen 
the claim.  The Veteran again sought to reopen this claim in 
April 2006, which was denied in the June 2006 rating decision 
at issue.

In December 2007, the Board reopened this claim and remanded 
it for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Competent medical evidence does not link the Veteran's 
current back disability to his military service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.  
These notice requirements apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA satisfied the notice requirements of the VCAA by means of 
an April 2006 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed her of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, a VA medical examination results, private 
physician's opinion, Social Security Administration (SSA) 
records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), both the Veteran's 
private physician and VA medical center have diagnosed him 
with chronic back pain.  A more specific diagnosis is 
contested.  The Veteran's private physician, Dr. S.H., 
diagnosed him with intervertebral disc syndrome (IDS), while 
the January 2007 VA medical exam diagnosed him with 
degenerative joint disease.  Hickson element (1) has been 
satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The Veteran's service treatment records 
show complaints of back pain and his March 1967 separation 
examination notes, "marked scoliosis to the right - man has 
long history of back trouble, which is diagnosed as 
psychogenic."  The Veteran's SSA records show that there was 
an intervening injury in November 1985 where he sustained an 
injury to his back in a forklift accident while at work.  He 
received workers' compensation and was found to be disabled 
for the purposes of SSA benefits based upon that back injury.  
Apart from service treatment records, the medical evidence of 
record is limited to medical records dated after the date of 
that accident.  Hickson element (2) is satisfied on that 
basis.

With respect to Hickson element (3), medical nexus, the 
question presented here is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the record 
on appeal contains medical opinions that have been submitted 
by the veteran or obtained by the RO.  The January 2007 VA 
examiner opined, following a review of the claims file, "the 
Veteran's scoliosis/degeneration of the lumbar discs less 
likely than not began during or was aggravated by military 
service."  In October 2006, the Veteran's primary care 
physician, Dr. S.H., concluded: 

it is at least as likely as not [the Veteran's] 
current lumbar spine disability (Intervertebral 
Disc Syndrome) is related to the diagnosed 
conditions of (low back pain; severe sprain of 
vertebral muscle; marked scoliosis with spasms and 
pain; and all LOD: Yes); that he had on active 
duty.

Thus, there is a conflict in the medical evidence regarding 
the etiology of the Veteran's back disability, specifically 
whether the Veteran's military service is implicated.  The 
Court has expressly declined to adopt a "treating physician 
rule" which would afford greater weight to the opinion of a 
treating physician over the opinion of a VA or other 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 73 
(1993).  By law, the Board is obligated under 38 U.S.C.A.. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches...  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicator... 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the Veteran's back disability.  The 
private physician states just that he reviewed the Veteran's 
service records.  The Board notes that Dr. S.H. identifies 
himself as the Veteran's primary care physician and yet no 
medical records have been submitted from his office, only 
this opinion and additional letters attesting to the validity 
of his illegible signature on this opinion.  Dr. S.H. has not 
offered an explanation as to why he believes that a fall in 
service, which the service treatment record states resulted 
in no discernable organic injury, is more likely responsible 
for the Veteran's current back disability than the post-
service forklift accident in November 1985.  Instead, he 
summarily states, "I am aware of the work related incident 
that exacerbated [the Veteran's] lumbar spine condition in 
1985, for which he is in part, receiving SSD benefits.  My 
opinion still holds true."  Dr. S.H. did not clarify the 
extent of this exacerbation. 

By contrast, the Board notes the VA examiner reviewed the 
claims file and provided a rationale for his opinion that the 
conditions are unrelated to service.  The VA examiner 
specifically notes that the Veteran does not currently have 
scoliosis or degenerative disc disease and argues that both 
of these diagnoses, which are relied upon by the private 
physician, are not based on objective evidence.  The Board 
finds the private physician's opinion, which fails to provide 
either a rationale for his diagnoses or an elaboration upon 
his contention that the intervening work injury merely 
exacerbated the underlying back disability, to be less 
credible than the opinion of the VA examiner.  Without any 
credible evidence to show a medical nexus between the 
Veteran's current back ailments and his military service, the 
claim fails to meet the requirement of Hickson (3).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for back 
disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a back disability is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


